Citation Nr: 1507669	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for muscle pain of the upper back, arms and thighs.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned in a hearing at the RO in June 2014; a transcript of that hearing is of record.  Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is service-connected for an undiagnosed neurologic condition affecting the bilateral upper and lower extremities.  See January 2013 rating decision.  During the June 2014 Board hearing, the Veteran's representative argued that the migraine headaches, muscle pain, and gastrointestinal disability might be secondary to the service-connected neurologic condition.  In this regard, the representative requested that a new medical opinion be sought.  The Board finds that a new medical opinion is warranted because the March 2011 and December 2012 VA examiners did not adequately consider this aspect of service connection.  For example, the principle of aggravation was not considered in the former opinions of record.

Additionally, the Veteran testified during the June 2014 Board hearing that her headaches and muscle pain started in service.  She testified to the stressful nature of her work as a truck driver and the noise exposure involved in such work.  These lay statements were not considered by the VA examiners; rather the focus of their opinions addressed the potential relationship in in-service exposure to toxins.  Thus, another opinion should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

With regard to the muscle pain, the December 2012 VA examiner found that the Veteran's tenderness in the upper arms and upper thighs was related to his neurologic condition.  It remains to be determined whether the muscle pain in the upper back is a manifestation of a separate disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the December 2012 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's migraine headaches disability at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should consider the Veteran's lay statements that her migraine headaches started in service.  If the answer to this question is "no," then is it at least as likely as not that the migraine disability is proximately due to her service-connected neurologic disorder including small fiber peripheral neuropathy?  If not, then is it at least as likely as not that the migraine disability has been aggravated by her service-connected neurologic disorder including small fiber peripheral neuropathy?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(b)  What is the nature of the Veteran's upper back muscle pain?  Insofar as such pain is not a manifestation of the Veteran's service-connected neurologic disability, is the muscle pain as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  If not, is any disability manifested by muscle pain at least as likely as not proximately due to her service-connected neurologic disorder including small fiber peripheral neuropathy?  If not, then is it at least as likely as not that any disability manifested by muscle pain has been aggravated by her service-connected neurologic disorder including small fiber peripheral neuropathy?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(c)  Is the Veteran's gastrointestinal disability, claimed as GERD and IBS, as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

If not, is any gastrointestinal disability at least as likely as not proximately due to her service-connected neurologic disorder including small fiber peripheral neuropathy?  If not, then is it at least as likely as not that any gastrointestinal disability has been aggravated by her service-connected neurologic disorder including small fiber peripheral neuropathy?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including private treatment records submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




